DETAILED ACTION
This action is in response to the amendment filed on March 28th, 2019. A summary of this action:
Claims 1-7 have been presented for examination.
Claims 1-7 are rejected under 35 U.S.C. § 112(a) as lacking enablement 
Claims 1-7 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunichika, JP 2000 246394A.
Claims 2-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunichika, JP 2000 246394A in view of Chen, “Fatigue life assessment of thermal cracked dies and moulds for remanufacturing”, July 2016, PhD Thesis from the University of Nottingham
This action is made non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

	The claimed equation, as presently recited, i.e. the “formula” uses “constants” – neither the specification nor the claims place any limitations on what values can/are used, i.e. the claims encompasses any values for these constants being used. E.g. n may be 0, in which case the equation produces a value of 1 as it would be [inner term]^0th power, C2 may be zero, in which case the subtraction does not occur as it is subtracting 0, m may be 0 in which case the equation reduces down to simply the “ln” equation –C2, etc. 
	This claimed equation encompasses N = 1, and a variety of simplifications to the claimed equation as there is nothing that limits these constants from being set to any value. 
	As such, the broadest reasonable interpretation of this equation encompasses embodiments such as N = 1,             
                N
                =
                 
                
                    
                        
                            
                                (
                                ln
                            
                            ⁡
                            
                                
                                    
                                        
                                            
                                                1
                                                -
                                                φ
                                                
                                                    
                                                        
                                                            
                                                                T
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        -
                                        1
                                    
                                
                                )
                            
                        
                    
                    
                        n
                    
                
            
        , etc. as the claims encompasses any values being used for the constants as long as the value is a constant of some value.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

See MPEP § 2164.01, which recites in part:
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

See MPEP § 2164.01(a), which recites the Wands Factors and further recites: “The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.  These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) 

See MPEP § 2106.04: which recites in part: “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. In re Wands, 858 F.2d 731, 737, 740, 8 USPQ2d 1400, 1404, 1407 (Fed. Cir. 1988).”

Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A) The breadth of the claims MPEP § 2164.08, which recites: “...The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims....The examiner should determine what each claim recites and what the subject matter is when the claim is considered as a whole, not when its parts are analyzed individually. No claim should be overlooked...The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation”

The claims recites, in part “a method of predicting a thermal fatigue life of a mold...” wherein to obtain “a thermal fatigue life N at a position x on the mold” the claimed invention requires the obtaining of data including “a temperature distribution...”, “a distribution of thermal stress...”, “a thermal stress maximum value...”, “a temperature TH...”, “a yield strength”, “a temperature Tc” and then “substituting” this data “into the following relational formula”:
                
                    N
                    =
                    
                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    y
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            T
                                                                        
                                                                        
                                                                            h
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    h
                                                                    _
                                                                    m
                                                                    a
                                                                    x
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            m
                                        
                                    
                                    ∙
                                    
                                        
                                            ln
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            1
                                                            -
                                                            φ
                                                            
                                                                
                                                                    
                                                                        
                                                                            T
                                                                        
                                                                        
                                                                            c
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    -
                                                    1
                                                
                                            
                                            -
                                            
                                                
                                                    C
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            n
                        
                    
                
            
“wherein C1, C2, m, and n are constants.”

The claim scope is, in short, that for any “mold” which undergoes “heating during contact with a workpiece and cooling after contact” repeatedly that the “thermal fatigue life” for the mold is obtained by the solution of the recited formula, using the data obtained, and using the constants “ C1, C2, m, and n”.

For example, as per ¶ 2 of the instant specification this encompasses a technique for obtaining the thermal fatigue life of a “die-casting mold or a hot forging mold” such as used “in an actual operation”. 

At issue is the manner of obtaining the thermal fatigue life for the mold using the claimed formula, as the formula is not enabled.

In other words, the claimed invention requires the solution of the claimed formula for any mold.
In order for a person of ordinary skill to make and use the claimed invention, a person of ordinary skill is reasonably required to have the knowledge of how to make and use the claimed formula, in the manner claimed. 
However, in order for a person of ordinary skill to make and use the invention, they are required to know the value of the “constants” “C1, C2, m, and n”.
These constants, as recited in the claims, are merely just “constants”. They are not material properties, they are not any known constants, e.g. the value of pi or the Boltzmann constant, and instead these constants are specific “constants” solely for the use in the presently claimed invention, specifically for solving the formula.

In order to make and use the entire scope of the claimed invention without undue experimentation, a person of ordinary skill would be required to know the value of these constants, or at least a specific manner of calculating the constants in such a fashion that the output of the calculations would be the constants themselves.
However, nothing recited in the independent claims, nor in the dependent claims, provide any guidance to the person of ordinary skill on what the value of these constants are. 

Instead, in order for a person to make and use the entire scope of the claimed invention the person would be required to guess values of the constants arbitrarily and with undue experimentation until some result is acquired that the person of ordinary skill deems to be an appropriate value. 
In other words, there is no manner for a person of ordinary skill to make and use the entire scope of the claimed invention without resorting to undue experimentation to determine the value of the constants in order to solve the formula in order to obtain the thermal fatigue life.

	In order to find a manner to determine these constants in order to solve the claimed equation, a person of ordinary skill would first turn to the instant specification.
	The instant specification provides a single recitation on the manner to obtain these constants in ¶ 32: “Then, according to the above process ( e ), values of the constants C 1, C2, m, and n of the relational formula ... were appropriately determined according to [1] a level of cracks [2] when the life was reached shown in Fig. 8...”
	The next step for the person of ordinary skill would then be to turn to figure 8, however figure 8 merely shows a “a cross-sectional diagram showing cracks occurring in a V groove when a mold reaches a thermal fatigue life in actual die-casting using a mold used in an example” (¶ 10).
There is nothing in the disclosure which provides a means to ascertain what “a level of cracks” even is.
	In addition, the “level of cracks” is [2] “when the life was reached” however there is no disclosure on what is being used to determine this time, i.e. “when the life was reached”. 
	At best, a person of ordinary skill would infer that “when the life was reached” was when the obtained thermal fatigue life of the claimed equation was reached, but they cannot solve the claimed equation without already knowing the answer to the claimed equation. In other words, they require the solution to the equation in order to solve the equation in order to obtain a solution for the equation, and then at the determined solution of the equation they then must determine a “level of cracks” in a mold by some undisclosed means.
	
	Furthermore, even once a person somehow determines “a level of cracks when the life was reached”, there is still no guidance on how to actually use this value to determine the “constants” recited in the claimed equation, i.e. undue experimentation is still required to make and use the entire scope of the claimed invention. 

The next step for a person of ordinary skill in the art to determine how to make and use the entire scope of the claimed invention without undue experimentation is to contemplate the examples shown in the specification, e.g. table 3 provides the “results” of the application of the claimed formula.
However, a person of ordinary skill is still not given the values of the constants. 
Instead, they are left to their own skill to determine how to solve: 
                
                    N
                    =
                    
                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    y
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            T
                                                                        
                                                                        
                                                                            h
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    h
                                                                    _
                                                                    m
                                                                    a
                                                                    x
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            m
                                        
                                    
                                    ∙
                                    
                                        
                                            ln
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            1
                                                            -
                                                            φ
                                                            
                                                                
                                                                    
                                                                        
                                                                            T
                                                                        
                                                                        
                                                                            c
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    -
                                                    1
                                                
                                            
                                            -
                                            
                                                
                                                    C
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            n
                        
                    
                
            
to acquire the results shown in the table 3 in the specification. 

The first step a person of ordinary skill would perform to attempt to determine the value of the constants in this would be to refer to table 2:

    PNG
    media_image1.png
    270
    888
    media_image1.png
    Greyscale


They would then refer to table 3:

    PNG
    media_image2.png
    632
    894
    media_image2.png
    Greyscale


With the information provided in tables 2 and 3, the person would then be left with the undue experimentation of guessing the values of the constants.
Specifically, they would input the values of table 2 in the claimed equation, set the solutions to the provided solutions in table 3, and guess values of the constants to find the correct constants to arrive at the solutions in table 3.
	However, as per table 3 and figure 8, there are multiple sets of constants being used, i.e. there is no single set of values for these constants, instead these are determined by “a level of cracks” based on a picture and then input into the equation to arrive at the results in table 3. 

One of ordinary skill would reasonably be faced with undue experimentation to do this – they would arrive at having a large number of constants, and be left to arbitrary guessing for the right values that were intended for the claimed invention. Furthermore, this manner of solution would not be based upon the “level of cracks” as ¶ 32 sets forth, but instead by mere guessing and solving a mathematical problem. This is undue experimentation – there is nothing in the specification or the claims which would provide guidance to the person of ordinary skill to actually determine what the correct values for the constants are, nor is there any guidance on how to determine the correct values. Instead this is merely a trial-and-error approach of entering number into a mathematical equation until results are achieved that match the presented results, without even any direction provided to ascertain what the correct values of the constants are, i.e. there reasonably are multiple sets of values for the constants that are achieve the results shown in each row of table 3, and the determination of which is the correct set is by mere guessing, i.e. a trial-and-error approach. 

	Furthermore, one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.
	There is nothing in the disclosure which provides a means for a person of ordinary skill to make and use the entire scope of the claimed invention without undue experimentation. The claim recites merely being applied to a “mold”, i.e. any mold “which is made of a mold material having a hardness H and on which heating during contact with a workpiece and cooling after contact with a workpiece are repeated”. To enable the entire scope of the claimed invention a person of ordinary skill would be required to perform undue experimentation for i.e. a person of ordinary skill would not be able to make and use the entire scope of the claimed invention without undue experimentation. 
		

(B) The nature of the invention & (C) The state of the prior art MPEP § 2164.05(a) – which recites in part: “The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains. The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art...The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. ”

The nature of the invention is the prediction/estimation/calculation of thermal fatigue life for molds. This provides the backdrop to determine the state of the art, i.e. the state of the art of thermal fatigue life modelling/calculations/predictions/estimations and the like of molds such as die casting molds and hot forging molds (instant specification, ¶ 2). 

The state of the prior art fails to enable the presently claimed invention, given the backdrop from the nature of the invention.

As an initial matter, a person of ordinary skill would, upon reading the disclosure, see that table 3 in the disclosure contains results from a “comparative example” and would reasonably infer, from the specification, that this example is from JP 4359794 as this is the only cited example in the specification with which to provide a comparative result. Table 3 shows that the “comparative example” provides the same exact values as the “Example of the present invention”, and that neither of these match the “actual” value.
 A person of ordinary skill would then turn to Kunichika, JP 4,359,794 and see that the abstract of this Japanese patent contains the same equation as the one recited in the present claims, with the same exact constants. 
However, nothing in JP 4,359,794 actually provides any guidance on how to obtain the “constants”, i.e. there is nothing in this reference which enables the instant claimed invention. 

As such, the next step is to determine the remaining state of the art, however nothing in the prior art provides an equation similar to the one claimed outside of the Japanese patent cited in the instant specification, let alone any means for determining the value of the constants which is required knowledge for a person of ordinary skill in order to make and use the claimed invention.

For evidence of the state of the art, see the below cited references. The Examiner notes these include a Review article and a PhD Dissertation which provides an addition background The state of the art demonstrates that the present claimed equation is not in the state art, outside of the Kunichika reference, and nothing in the art enables a person of ordinary skill to make and use the claimed invention without undue experimentation as a skilled person would not be able to reasonable determine how to make and use the claimed invention’s recited equation to obtain “a thermal fatigue life N”. 
Chen et al., “Fatigue life assessment of thermal cracked dies and moulds for remanufacturing”, July 2016, PhD Thesis from the University of Nottingham, see abstract- this is a method for evaluating the “service life of dies and moulds” including modeling for predicting the “fatigue life”/ such as from “thermal fatigue” – then see § 2.5.2 starting on page 28 for a background on the state of the art for “Die/mould damage modelling” in which “To evaluate the remaining useful life of dies and moulds, physics-based models are mostly applied” – then see page 31 which is a portion of the discussion on “fatigue life modelling” and includes citations to various models for “thermal fatigue life” including “using the die hardness” – see table 2.2 on page 32 for a review of the general methods – then see at least § 3.4 which provides “Thermal-mechanical solutions” to the problem, specifically this is discussing the coupling of the temperature distributions from the thermal problem with the mechanical stress fields, and see figure 3.10 which provides “A comparison of temperature and stress results computed from two methods, i.e. fully coupled and sequentially coupled, is illustrated in Figure 3.10”, also see § 3.3 to 3.3.2 for “thermal fatigue life assessment” – see figure 3.1, figure 3.3, and the surrounding text – this describes the use of combining “thermal loads” and the like to obtain the “stress” [thermal stress] followed by an explanation of die failure – and see § 2.5 page 29 “Fatigue , tensile stresses are created near the die surface as the contraction of surface elements is restricted by warmer neighbouring elements. Therefore, the task of moulding process modelling is to reveal the contributions of cavity pressures and thermal loads to work loadings of die casting dies”
Persson et al., “Temperature profiles and conditions for thermal fatigue cracking in brass die casting dies” – see abstract and § 1, then see § 4 specifically § 4.3 – this is an example of predicting the “thermal fatigue of die casting moulds” during thermal cycling  wherein this is based on the “thermally induced stresses” and “deformation” due to the thermal stresses 
Amiable et al., “A comparison of lifetime prediction methods for a thermal fatigue experiment” is a “paper is dedicated to the comparison of several numerical models for estimating the lifetime in a fatigue experiment” (see abstract), wherein “All models predict first a stabilized mechanical state (plastic shakedown) and then a lifetime prediction using several fatigue crack initiation criteria.”, e.g. such as for “a die-casting tool” (page 693, col. 1, ¶ 2, and then see § 2 – this is a review article for methods of predicting thermal fatigue life due to cycling a material, such as a mold material in die-casting, through several thermal cycles
Srivastava et al., “Computer modeling and prediction of thermal fatigue cracking in die-casting tooling” – see abstract, this is a model for predicting the thermal fatigue cracking for see equation 6 – this is a “mathematical model” for predicting the number of “cycles to failure” based on the “thermal strain” with a “C” and “n” as constants wherein page 42 col. 1 uses a “modified” version of the equation “to calculate die life” wherein the values of the constants are directly stated and a reference is made to the originating publication for the values use, i.e. the “[5]”
Plumbridge, “Structural Integrity and Reliability in Electronics”, 2003, Textbook, eBook ISBN: 1-4020-2611-0 – see page 87-92 for the “fatigue behavior” “induced by fluctuating temperatures” – see § 4.1 on the differences between stress/strain, see § 4.2 which descirbes a variety of works on using the “Coffin-Manson expression” – see page 92 – this has a modified form the Coffin-Manson expression wherein the “tensile ducility” is “determined by reduction in area” and the “Coffin-Manson expression” can then be modified, specifically D = ln {100/(100-RA)}, which is a similar form as the claimed equations ln (1-[contraction]) ^-1

(D) The level of one of ordinary skill (MPEP 2164.05(b)) – which recites in part: “The relative skill of those in the art refers to the skill level of those in the art in the technological field to which the claimed invention pertains. Where different arts are involved in the invention, the specification is enabling if it enables persons skilled in each art to carry out the aspect of the invention applicable to their specialty. In re Naquin, 398 F.2d 863, 866, 158 USPQ 317, 319 (CCPA 1968)”


The relative level of skill in the involved art is demonstrated above by the evidence cited for the state of the art. 
A person of ordinary skill would not be able to make and use the claimed invention as the claimed invention requires the use of the claimed equation, and one of ordinary skill would not be able to make and use the claimed invention as they would not have been able to solve the equation without knowing the value of the constants, and they would not have been able to determine the value of the constants without undue experimentation.

(E) The level of predictability in the art & (F) The amount of direction provided by the inventor (MPEP 2164.03) – which recites in part: “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling...The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.”

As stated above in regards to the breadth of the claims, the claimed invention is not enabled. The amount of direction or guidance that is required by the specification is that the specification must disclose a specific technique for determining the values of the constants in the claimed equation in order to make and use the claimed invention, the specification fails to provide sufficient direction or guidance to a person of ordinary skill to make and use the claimed invention. 
Instead, the skilled person is left to their own devices to make and use the invention, e.g. by randomly guessing the values for the constants in the claimed equation for the “mold” to which the invention is applied to – this is undue experimentation, and there is nothing to even provide guidance on what correct values for these constants would have been. 

Regarding the predictably, or lack thereof, in the art – one of ordinary skill would not have the ability to extrapolate from the disclosed results to arrive at sufficient disclosure to enable the claimed invention, i.e. one of ordinary skill is left to undue experimentation to arrive at the results shown in table 3 of the disclosed invention, as stated above in detail. 
Furthermore, a person of ordinary skill cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, i.e. for the claimed subject matter, a person of ordinary skill would not be informed by other art in the field on techniques to determine the constants in the claimed equation. The claims recite obtaining a result by use of the claimed formula, and as such nothing short of an actual description of how those constants are obtained for any “mold” would be sufficient to make and use the claimed invention. As there is nothing in the disclosure or the prior art which provides a means to determine how to calculate those constants, one of ordinary skill cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains. 
The unpredictable portion of the subject matter is the value of the constants used in the claimed equation, and as such the equation is unpredictable – the results from the claimed equation are unpredictable, as there is nothing to provide guidance on how to achieve any predictable results from the equation. Instead, a person of ordinary skill is merely left to a trial-and-error approach to solve the formula and is not provided sufficient disclosure on how to actually make and use the claimed invention due to the amount of undue experimentation to achieve a predictable result for the claimed invention, i.e. the claims result is unpredictable, one of ordinary skill would not be able to ascertain how a change in the values used for the constants would affect the validity of the result. In other words – any values used for those constants for a “mold” would produce some result, this is not predictable. Even with the disclosed embodiments, one of ordinary skill would have readily envisioned that numerous values for the constants would have achieved the results disclosed, there is nothing to guide them to the correct values. 

(G) The existence of working examples (MPEP 2164.02) – which recites in part: “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled... To make a valid rejection, one must evaluate all the facts and evidence and state why one would not expect to be able to extrapolate that one example across the entire scope of the claims...”

There are examples disclosed in the specification, e.g. see table 3. These merely demonstrate that for some combination of values that are undisclosed the equation produces a result. 
One of ordinary skill would not be able to extrapolate the examples in the specification without undue experimentation to enable the scope of the claims, even if the mold the invention was applied to was one of those used in the examples in table 3. 
In other words, the examples shown in the specification are nothing more than a mere showing that when numbers are input into a mathematical calculation, and the calculation is then performed, a result occurs from the calculation. These examples fail to even provide all of the numbers that are used in the examples, i.e. the constants in the claimed equation, to show a person how to make and use the claimed invention to arrive at the examples. Instead, they are merely showing that performing a mathematical calculation produces an output result when hidden, undisclosed knowledge is required to actually perform the calculation to arrive at those results. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (MPEP 2164.06) – which recites in part: “The quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention...." ‘The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 498, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)).”

	The quantity of experimentation is undue. 
	A person of ordinary skill is merely left to guessing what numbers to use for a mathematical calculation, i.e. any set of numbers input will produce a result. Without a means to determine the correct values of the constants, a person of ordinary skill would not even be able to determine when to stop guessing what numbers to use for a “mold”.
	In other words, the claimed invention would produce some result for any values of constants used, one of ordinary skill would not even have an indication for when the results were correct for a “mold”.
	As per table 3, if given the example molds used and the results used, they would face undue experimentation of guessing values for the constants to arrive at the results in table 3.
However, as shown in table 3 there is not even a close match between the obtained thermal fatigue life and the actual value, i.e. if one of ordinary skill attempted to use the actual values of the thermal fatigue life to perform undue experimentation to guess the values of the constants, the values of the constants would still be wrong – the actual results deviate significantly from the predicted results. 
	
	As such, claims 1-7 are not enabled. 

In regards to the dependents – none of these enable the claimed invention, as none of these provide any means to actually obtain the constant values required to make and use the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1


Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

	The mathematical concept recited in claim 1 is:
	the method comprising:
...
	and substituting             
                
                    
                        σ
                    
                    
                        h
                        _
                        m
                        a
                        x
                    
                
            
        ,             
                
                    
                        σ
                    
                    
                        y
                    
                
                
                    
                        
                            
                                T
                            
                            
                                h
                            
                        
                    
                
            
         and             
                φ
                
                    
                        
                            
                                T
                            
                            
                                c
                            
                        
                    
                
            
         into the following relational formula, and thereby obtaining a thermal fatigue life N at a position x...
            
                N
                =
                
                    
                        
                            
                                
                                    
                                        C
                                    
                                    
                                        1
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                σ
                                                            
                                                            
                                                                y
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    
                                                                        T
                                                                    
                                                                    
                                                                        h
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                σ
                                                            
                                                            
                                                                h
                                                                _
                                                                m
                                                                a
                                                                x
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        m
                                    
                                
                                ∙
                                
                                    
                                        ln
                                    
                                    ⁡
                                    
                                        
                                            
                                                
                                                    
                                                        1
                                                        -
                                                        φ
                                                        
                                                            
                                                                
                                                                    
                                                                        T
                                                                    
                                                                    
                                                                        c
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                -
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                C
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        n
                    
                
            
        
	 wherein C1, C2, m, and n are constants. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas.
See MPEP § 2106.04(a)(2).



Step 2A – Prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations of claim 1 are merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	A method of predicting a thermal fatigue life of a mold which is made of a mold material having a hardness H and on which heating during contact with a workpiece and cooling after contact with a workpiece are repeated...
	... on the mold:...

	The following limitations of claim 1 are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. these are steps of “mere data gathering”:
obtaining a temperature distribution of a mold heated during contact with a workpiece;
	obtaining a distribution of thermal stress corresponding to a passage of time occurring in the mold according to the temperature distribution;
obtaining a thermal stress maximum value             
                
                    
                        σ
                    
                    
                        h
                        _
                        m
                        a
                        x
                    
                
            
         at a position x on the mold and a temperature             
                
                    
                        T
                    
                    
                        h
                    
                
            
        , at the thermal stress maximum value             
                
                    
                        σ
                    
                    
                        h
                        _
                        m
                        a
                        x
                    
                
            
         according to the thermal stress distribution;
	obtaining a yield strength             
                
                    
                        σ
                    
                    
                        y
                    
                
                
                    
                        
                            
                                T
                            
                            
                                h
                            
                        
                    
                
            
         at the temperature             
                
                    
                        T
                    
                    
                        h
                    
                
            
         and a contraction             
                φ
                
                    
                        
                            
                                T
                            
                            
                                c
                            
                        
                    
                
            
         at a temperature             
                
                    
                        T
                    
                    
                        c
                    
                
            
        , of the mold when it is cooled using the mold material having a hardness H;

In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 
The claimed invention is merely a mathematical solution to a mathematical problem, i.e. the claims are drawn towards a mathematical concept. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 


The following limitations of claim 1 are merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	A method of predicting a thermal fatigue life of a mold which is made of a mold material having a hardness H and on which heating during contact with a workpiece and cooling after contact with a workpiece are repeated...
	... on the mold:...

	The following limitations of claim 1 are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. these are steps of “mere data gathering”:
obtaining a temperature distribution of a mold heated during contact with a workpiece;
	obtaining a distribution of thermal stress corresponding to a passage of time occurring in the mold according to the temperature distribution;
	obtaining a thermal stress maximum value             
                
                    
                        σ
                    
                    
                        h
                        _
                        m
                        a
                        x
                    
                
            
         at a position x on the mold and a temperature             
                
                    
                        T
                    
                    
                        h
                    
                
            
        , at the thermal stress maximum value             
                
                    
                        σ
                    
                    
                        h
                        _
                        m
                        a
                        x
                    
                
            
         according to the thermal stress distribution;
	obtaining a yield strength             
                
                    
                        σ
                    
                    
                        y
                    
                
                
                    
                        
                            
                                T
                            
                            
                                h
                            
                        
                    
                
            
         at the temperature             
                
                    
                        T
                    
                    
                        h
                    
                
            
         and a contraction             
                φ
                
                    
                        
                            
                                T
                            
                            
                                c
                            
                        
                    
                
            
         at a temperature             
                
                    
                        T
                    
                    
                        c
                    
                
            
        , of the mold when it is cooled using the mold material having a hardness H;

	In addition, The following limitations encompasses merely the well-understood, routine, and conventional activity of “storing and retrieving information in memory” (see MPEP § 2106.05(d)):
obtaining a temperature distribution of a mold heated during contact with a workpiece;
	obtaining a distribution of thermal stress corresponding to a passage of time occurring in the mold according to the temperature distribution;
	obtaining a thermal stress maximum value             
                
                    
                        σ
                    
                    
                        h
                        _
                        m
                        a
                        x
                    
                
            
         at a position x on the mold and a temperature             
                
                    
                        T
                    
                    
                        h
                    
                
            
        , at the thermal stress maximum value             
                
                    
                        σ
                    
                    
                        h
                        _
                        m
                        a
                        x
                    
                
            
         according to the thermal stress distribution;
	obtaining a yield strength             
                
                    
                        σ
                    
                    
                        y
                    
                
                
                    
                        
                            
                                T
                            
                            
                                h
                            
                        
                    
                
            
         at the temperature             
                
                    
                        T
                    
                    
                        h
                    
                
            
         and a contraction             
                φ
                
                    
                        
                            
                                T
                            
                            
                                c
                            
                        
                    
                
            
         at a temperature             
                
                    
                        T
                    
                    
                        c
                    
                
            
        , of the mold when it is cooled using the mold material having a hardness H;
	... on the mold:...

In addition, The following limitation encompasses merely the well-understood, routine, and conventional activity of “a method of predicting a thermal fatigue life of a mold according to material properties of the mold and a thermal stress distribution generated in the mold” – see ¶ 4 in the instant specification, and the specification’s cited Japanese Patent No. 4359794.
A method of predicting a thermal fatigue life of a mold which is made of a mold material having a hardness H and on which heating during contact with a workpiece and cooling after contact with a workpiece are repeated...

For additional evidence that the above limitation is well-understood, routine, and conventional activity, see:
JP3800261, see the abstract and problem to be solved – this reference was submitted in one of the IDS’s for the instant application
JP 2000246394, see the abstract and problem to be solved – this reference was submitted in one of the IDS’s for the instant application
Chen et al., “Fatigue life assessment of thermal cracked dies and moulds for remanufacturing”, July 2016, PhD Thesis from the University of Nottingham, see abstract- this is a method for evaluating the “service life of dies and moulds” including modeling for predicting the “fatigue life”/ such as from “thermal fatigue” – then see § 2.5.2 starting on page 28 for a background on the state of the art for “Die/mould damage modelling” in which “To evaluate the remaining useful life of dies and moulds, physics-based models are mostly applied” – then see page 31 which is a portion of the discussion on “fatigue life modelling” and includes citations to various models for “thermal fatigue life” including “using the die hardness” – see table 2.2 on page 32 for a review of the general methods 
Persson et al., “Temperature profiles and conditions for thermal fatigue cracking in brass die casting dies” – see abstract and § 1, then see § 4 specifically § 4.3 – this is an example of predicting the “thermal fatigue of die casting moulds” during thermal cycling using a “model” from Malm and Norstrom 
Amiable et al., “A comparison of lifetime prediction methods for a thermal fatigue experiment” is a “paper is dedicated to the comparison of several numerical models for estimating the lifetime in a fatigue experiment” (see abstract), wherein “All models predict first a stabilized mechanical state (plastic shakedown) and then a lifetime prediction using several fatigue crack initiation criteria.”, e.g. such as for “a die-casting tool” (page 693, col. 1, ¶ 2, and then see § 2 – this is a review article for methods of predicting thermal fatigue life due to cycling a material, such as a mold material in die-casting, through several thermal cycles
Srivastava et al., “Computer modeling and prediction of thermal fatigue cracking in die-casting tooling” – see abstract, this is a model for predicting the thermal fatigue cracking for dies in die-casting and forging – see equation 6 – this is a “mathematical model” for predicting the number of “cycles to failure” based on the “thermal strain” with a “C” and “n” as constants wherein page 42 col. 1 uses a “modified” version of the equation “to calculate die life” wherein the values of the constants are directly stated and a reference is made to the originating publication for the values use, i.e. the “[5]”
Plumbridge, “Structural Integrity and Reliability in Electronics”, 2003, Textbook, eBook ISBN: 1-4020-2611-0 – see page 87-92 for the “fatigue behavior” “induced by fluctuating temperatures” – see § 4.1 on the differences between stress/strain, see § 4.2 which descirbes a variety of works on using the “Coffin-Manson expression” – see page 92 – this has a modified form the Coffin-Manson expression wherein the “tensile ducility” is “determined by reduction in area” and the “Coffin-Manson expression” can then be specifically D = ln {100/(100-RA)}, which is a similar form as the claimed equations ln (1-[contraction]) ^-1

In addition, the below limitations are also merely the well-understood, routine, and conventional activity of collecting/obtaining data for a fatigue life calculation:
obtaining a temperature distribution of a mold heated during contact with a workpiece;
	obtaining a distribution of thermal stress corresponding to a passage of time occurring in the mold according to the temperature distribution;
	obtaining a thermal stress maximum value             
                
                    
                        σ
                    
                    
                        h
                        _
                        m
                        a
                        x
                    
                
            
         at a position x on the mold and a temperature             
                
                    
                        T
                    
                    
                        h
                    
                
            
        , at the thermal stress maximum value             
                
                    
                        σ
                    
                    
                        h
                        _
                        m
                        a
                        x
                    
                
            
         according to the thermal stress distribution;
	obtaining a yield strength             
                
                    
                        σ
                    
                    
                        y
                    
                
                
                    
                        
                            
                                T
                            
                            
                                h
                            
                        
                    
                
            
         at the temperature             
                
                    
                        T
                    
                    
                        h
                    
                
            
         and a contraction             
                φ
                
                    
                        
                            
                                T
                            
                            
                                c
                            
                        
                    
                
            
         at a temperature             
                
                    
                        T
                    
                    
                        c
                    
                
            
        , of the mold when it is cooled using the mold material having a hardness H;
	... on the mold:...

For evidence of this, see:
Kunichika, JP 2000 246394A – this recites substantially similar language to the present claim language 
Chen et al., “Fatigue life assessment of thermal cracked dies and moulds for remanufacturing”, July 2016, PhD Thesis from the University of Nottingham, see abstract- this is a method for evaluating the “service life of dies and moulds” including modeling for then see § 2.5.2 starting on page 28 for a background on the state of the art for “Die/mould damage modelling” in which “To evaluate the remaining useful life of dies and moulds, physics-based models are mostly applied” – then see page 31 which is a portion of the discussion on “fatigue life modelling” and includes citations to various models for “thermal fatigue life” including “using the die hardness” – see table 2.2 on page 32 for a review of the general methods – then see at least § 3.4 which provides “Thermal-mechanical solutions” to the problem, specifically this is discussing the coupling of the temperature distributions from the thermal problem with the mechanical stress fields, and see figure 3.10 which provides “A comparison of temperature and stress results computed from two methods, i.e. fully coupled and sequentially coupled, is illustrated in Figure 3.10”, also see § 3.3 to 3.3.2 for “thermal fatigue life assessment” – see figure 3.1, figure 3.3, and the surrounding text – this describes the use of combining “thermal loads” and the like to obtain the “stress” [thermal stress] followed by an explanation of die failure – and see § 2.5 page 29 “Fatigue is a process that causes the premature failure or damage of a component subjected to repeated loadings far below the static yield strength of the material.”, for the contraction see page 49 § 3.3 “During injection, compressive stresses are induced near the die surface as the expansion of the surface elements is constrained by cooler neighbouring elements while during spray cooling, tensile stresses are created near the die surface as the contraction of surface elements is restricted by warmer neighbouring elements
Persson et al., “Temperature profiles and conditions for thermal fatigue cracking in brass die casting dies” – see abstract and § 1, then see § 4 specifically § 4.3 – this is an example of predicting the “thermal fatigue of die casting moulds” during thermal cycling  wherein this is based on the “thermally induced stresses” and “deformation” due to the thermal stresses 
Amiable et al., “A comparison of lifetime prediction methods for a thermal fatigue experiment” is a “paper is dedicated to the comparison of several numerical models for estimating the lifetime in a fatigue experiment” (see abstract), wherein “All models predict first a stabilized mechanical state (plastic shakedown) and then a lifetime prediction using several fatigue crack initiation criteria.”, e.g. such as for “a die-casting tool” (page 693, col. 1, ¶ 2, and then see § 2 – this is a review article for methods of predicting thermal fatigue life due to cycling a material, such as a mold material in die-casting, through several thermal cycles
Srivastava et al., “Computer modeling and prediction of thermal fatigue cracking in die-casting tooling” – see abstract, this is a model for predicting the thermal fatigue cracking for dies in die-casting and forging – see equation 6 – this is a “mathematical model” for predicting the number of “cycles to failure” based on the “thermal strain” with a “C” and “n” as constants wherein page 42 col. 1 uses a “modified” version of the equation “to calculate die life” wherein the values of the constants are directly stated and a reference is made to the originating publication for the values use, i.e. the “[5]”
Plumbridge, “Structural Integrity and Reliability in Electronics”, 2003, Textbook, eBook ISBN: 1-4020-2611-0 – see page 87-92 for the “fatigue behavior” “induced by fluctuating temperatures” – see § 4.1 on the differences between stress/strain, see § 4.2 which see page 92 – this has a modified form the Coffin-Manson expression wherein the “tensile ducility” is “determined by reduction in area” and the “Coffin-Manson expression” can then be modified, specifically D = ln {100/(100-RA)}, which is a similar form as the claimed equations ln (1-[contraction]) ^-1



As such, the claimed invention is directed towards a mathematical concept without significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunichika, JP 2000 246394A.

	The Examiner is using the English translation provided with the IDS on December 16th, 2020 from the European Patent Office. 
	
	The Examiner refers to MPEP § 2121.01: “"Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991)”

	As such, the rejection is under 35 U.S.C § 103 as a single reference 103. Kunichika, although being non-enabling for the same reasons as the present application, still renders the claimed invention obvious as it teaches all of the features for the claimed invention. 

Regarding Claim 1
Kunichika teaches: 
	A method of predicting a thermal fatigue life of a mold which is made of a mold material having a hardness H and on which heating during contact with a workpiece and cooling after contact with a workpiece are repeated, the method comprising: (Kunichika, see the “solution” 
	obtaining a temperature distribution of a mold heated during contact with a workpiece (Kunichika, see abstract – a “temperature distribution of a heated die is obtained by contacting with a workpiece,”);
	obtaining a distribution of thermal stress corresponding to a passage of time occurring in the mold according to the temperature distribution; (Kunichika, see abstract – a “thermal stress distribution...is obtained from the temperature distribution”, this is after a passage of time as this is after the “heating time” (see abstract))
	obtaining a thermal stress maximum value                         
                            
                                
                                    σ
                                
                                
                                    h
                                    _
                                    m
                                    a
                                    x
                                
                            
                        
                     at a position x on the mold and a temperature                         
                            
                                
                                    T
                                
                                
                                    h
                                
                            
                        
                    , at the thermal stress maximum value                         
                            
                                
                                    σ
                                
                                
                                    h
                                    _
                                    m
                                    a
                                    x
                                
                            
                        
                     according to the thermal stress distribution; (Kunichika, see abstract – the system obtains a thermal stress                         
                            σ
                            n
                        
                     “at the temperature Th of the die material” and is “at a given position x of the die”, i.e. the system obtains the thermal stress maximum value at a position x on the mold, and the system also obtains the temperature “Th” 
	obtaining a yield strength                         
                            
                                
                                    σ
                                
                                
                                    y
                                
                            
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            h
                                        
                                    
                                
                            
                        
                     at the temperature                         
                            
                                
                                    T
                                
                                
                                    h
                                
                            
                        
                     and a contraction                         
                            φ
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     at a temperature                         
                            
                                
                                    T
                                
                                
                                    c
                                
                            
                        
                    , of the mold when it is cooled using the mold material having a hardness H;                          
                            φ
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    , at the temperature Tc, also see the above citation for the material having a hardness H in ¶ 18 and elsewhere)
	and substituting                         
                            
                                
                                    σ
                                
                                
                                    h
                                    _
                                    m
                                    a
                                    x
                                
                            
                        
                    ,                         
                            
                                
                                    σ
                                
                                
                                    y
                                
                            
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            h
                                        
                                    
                                
                            
                        
                     and                         
                            φ
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     into the following relational formula, and thereby obtaining a thermal fatigue life N at a position x on the mold: (Kunichika, see the abstract – this is a substantially similar equation to the one recited in the claim, i.e. Kunichika equation recites                         
                            N
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            σ
                                                                        
                                                                        
                                                                            y
                                                                        
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    T
                                                                                
                                                                                
                                                                                    h
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            σ
                                                                        
                                                                        
                                                                            n
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    m
                                                
                                            
                                            ∙
                                            
                                                
                                                    ln
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    1
                                                                    -
                                                                    φ
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    T
                                                                                
                                                                                
                                                                                    c
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            C
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    n
                                
                            
                        
                    , see ¶ 5 for more clarification on this equation, as see ¶ 5 in the Japanese text – a portion of the Japanese text is reproduced below)

                
                    N
                    =
                    
                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    y
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        
                                                                            T
                                                                        
                                                                        
                                                                            h
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    σ
                                                                
                                                                
                                                                    h
                                                                    _
                                                                    m
                                                                    a
                                                                    x
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            m
                                        
                                    
                                    ∙
                                    
                                        
                                            ln
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            1
                                                            -
                                                            φ
                                                            
                                                                
                                                                    
                                                                        
                                                                            T
                                                                        
                                                                        
                                                                            c
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    -
                                                    1
                                                
                                            
                                            -
                                            
                                                
                                                    C
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            n
                        
                    
                
            
	 wherein C1, C2, m, and n are constants. (Kunichika, as cited above, also see ¶ 5 in the Japanese text which clarifies the above equation is taught by Kunichika, as well as the abstract in Japanese also has the above equation)

    PNG
    media_image3.png
    74
    614
    media_image3.png
    Greyscale



Regarding Claim 5

A method of manufacturing a mold comprising:
	manufacturing a mold, wherein a result of a life of the mold is obtained by the method of predicting a life of a mold according to claim 1. (Kunichika, ¶ 1 this is for “estimating the thermal-fatigue lifetime of a metal mold | die”, also see ¶ 17 – “Moreover, if metal mold | die shapes (for example, curvature radius of a corner part, etc.) and service conditions (temperature of a workpiece, etc.) are changed about one metal mold | die material and a lifetime estimation is performed, it is also possible to obtain I require the relationship between a metal mold | die shape, a service condition, and lifetime.”, in regards to manufacturing see ¶ 18 – “if a metal mold | die is made”, i.e. the mold is manufactured, and the lifetime/lifetime improvement of the model “can be discovered” using the claimed technique)



Claims 2-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunichika, JP 2000 246394A in view of Chen, “Fatigue life assessment of thermal cracked dies and moulds for remanufacturing”, July 2016, PhD Thesis from the University of Nottingham

Regarding Claim 2
Kunichika teaches:
	The method of predicting a life of a mold according to claim 1, (Kunichika, ¶ 1 this is for “estimating the thermal-fatigue lifetime of a metal mold | die”, also see ¶ 17 – “Moreover, if metal mold | die shapes (for example, curvature radius of a corner part, etc.) and service )
wherein the temperature distribution of the mold and the distribution of thermal stress occurring in -6-Customer No.: 31561the mold are obtained whenever a use time of the mold reaches a time (Kunichika, abstract, teaches this is the “heating time” [use time] for obtaining these distributions, i.e. the mold is simulated for a “heating time” and after said heating time these distributions are obtained)

Kunichika does not explicitly teach:
...of 0.5 seconds or less. 
Chen teaches:
	of 0.5 seconds or less... (Chen, see figure 5.15 on page 103 reproduced below – the “stress profile” at the “notch tip” is first obtained at less than 0.5 seconds [approximately 0.25 seconds], i.e. an example of a use time below 0.5 seconds after which the stress is obtained wherein page 100 ¶ 1 clarifies “Since this analysis investigates the structural behaviour of test specimens after achieving quasi-steady-state thermal profile, only the thermal data of last step is introduced”, i.e. the system obtains both a “stress profile” and a “thermal profile” that is associated with the stress profile for the time step below of 0.25 seconds)



    PNG
    media_image4.png
    446
    928
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kunichika on fatigue modeling for a mold with the teachings from Chen on a technique for assessing the fatigue life of dies and moulds due to thermal cycling, including the use of modeling dies with realistic dimensions and the use of obtaining the stress/temperature profiles for the fatigue life calculation in a “quasi-steady-state” step. The motivation to combine would have been that Chen’s technique would have allowed the system to perform “evaluation of remaining service life of dies and moulds after remanufacturing is carried out using finite element modelling”, e.g. such as “by repair 
In addition, for using realistic die dimensions (see Chen, § 4.2), the motivation to combine would have been that having dimensions representative of “real ones” would have ensured that the system was accurately modelling real dies. 
In addition, for using the “quasi-steady-state” data for the fatigue modelling, the motivation to combine would have been that this would have providing a faster computation of the fatigue life – see Chen, page 66 – this is a “sequentially coupled method” which has an “extremely tiny” difference between a full-coupled while being faster as system does not have to “solve both the problems at the same time” (page 64 of Chen). 

Regarding Claim 3
Kunichika teaches:
	The method of predicting a life of a mold according to claim 1, wherein the position x on the mold is on a work surface having a corner radius(Kunichika, ¶ 1 this is for “estimating the thermal-fatigue lifetime of a metal mold | die”, also see ¶ 17 – “Moreover, if metal mold | die shapes (for example, curvature radius of a corner part, etc.) and service conditions (temperature of a workpiece, etc.) are changed about one metal mold | die material and a lifetime estimation is performed, it is also possible to obtain I require the relationship between a metal mold | die shape, a service condition, and lifetime.”)

Kunichika does not explicitly teach:
... of 2.0 mm or less. 

Chen teaches
... of 2.0 mm or less. (Chen, for relevance see abstract- this is a method for evaluating the “service life of dies and moulds” including modeling for predicting the “fatigue life”/ such as from “thermal fatigue” – then see § 4.2 which “defines the die geometries to represent real die casting dies” (page 68) and then see figure 4.1 – the “notch radius” is an example of the corner radius, and the “notch width” is a second example of the corner radius – then see § 4.2.3 – specifically, see page 71, ¶ 1 “And the set of parameters used as a reference are: 20 mm of both the die diameter and height, 60 degrees of the notch angle, a notch width with 2.0 mm and a radius of 0.2 mm at the tip.” – both the notch width/radius used for Chen’s die geometry teaches the claimed limitation, also page 71 clarifies that “For each analysis, ten thermal cycles are performed to assume a thermal equilibrium state achieved within the test sample. The thermal behaviour of the point at the bottom of the cone is then extracted for comparison investigation.” [example of position x on the mold, i.e. the point at the bottom of the cone], also see figures 4.5 and 4.7 for other example values for the notch width/radii)

    PNG
    media_image5.png
    490
    826
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kunichika on fatigue modeling for a mold with the teachings from Chen on a technique for assessing the fatigue life of dies and moulds due to thermal cycling, including the use of modeling dies with realistic dimensions and the use of obtaining the stress/temperature profiles for the fatigue life calculation in a “quasi-steady-state” step. The motivation to combine would have been that Chen’s technique would have allowed the system to perform “evaluation of remaining service life of dies and moulds after remanufacturing is carried out using finite element modelling”, e.g. such as “by repair 
In addition, for using realistic die dimensions (see Chen, § 4.2), the motivation to combine would have been that having dimensions representative of “real ones” would have ensured that the system was accurately modelling real dies. 
In addition, for using the “quasi-steady-state” data for the fatigue modelling, the motivation to combine would have been that this would have providing a faster computation of the fatigue life – see Chen, page 66 – this is a “sequentially coupled method” which has an “extremely tiny” difference between a full-coupled while being faster as system does not have to “solve both the problems at the same time” (page 64 of Chen). 

Regarding Claim 4
Kunichika teaches:
	The method of predicting a life of a mold according to claim 2, wherein the position x on the mold is on a work surface having a corner radius (Kunichika, ¶ 1 this is for “estimating the thermal-fatigue lifetime of a metal mold | die”, also see ¶ 17 – “Moreover, if metal mold | die shapes (for example, curvature radius of a corner part, etc.) and service conditions (temperature of a workpiece, etc.) are changed about one metal mold | die material and a lifetime estimation is performed, it is also possible to obtain I require the relationship between a metal mold | die shape, a service condition, and lifetime.”)

Chen teaches
... of 2.0 mm or less. (Chen, for relevance see abstract- this is a method for evaluating the “service life of dies and moulds” including modeling for predicting the “fatigue life”/ such as from “thermal fatigue” – then see § 4.2 which “defines the die geometries to represent real die casting dies” (page 68) and then see figure 4.1 – the “notch radius” is an example of the corner radius, and the “notch width” is a second example of the corner radius – then see § 4.2.3 – specifically, see page 71, ¶ 1 “And the set of parameters used as a reference are: 20 mm of both the die diameter and height, 60 degrees of the notch angle, a notch width with 2.0 mm and a radius of 0.2 mm at the tip.” – both the notch width/radius used for Chen’s die geometry teaches the claimed limitation, also page 71 clarifies that “For each analysis, ten thermal cycles are performed to assume a thermal equilibrium state achieved within the test sample. The thermal behaviour of the point at the bottom of the cone is then extracted for comparison investigation.” [example of position x on the mold, i.e. the point at the bottom of the cone], also see figures 4.5 and 4.7 for other example values for the notch width/radii)

    PNG
    media_image5.png
    490
    826
    media_image5.png
    Greyscale


	
Regarding Claim 6
Kunichika teaches:
	A method of manufacturing a mold comprising:
	manufacturing a mold, wherein a result of a life of the mold is obtained by the method of predicting a life of a mold according to claim 2.  (Kunichika, ¶ 1 this is for “estimating the thermal-fatigue lifetime of a metal mold | die”, also see ¶ 17 – “Moreover, if metal mold | die shapes (for example, curvature radius of a corner part, etc.) and service conditions (temperature of a workpiece, etc.) are changed about one metal mold | die material and a lifetime estimation is performed, it is also possible to obtain I require the relationship between made”, i.e. the mold is manufactured, and the lifetime/lifetime improvement of the model “can be discovered” using the claimed technique)


Regarding Claim 7
Kunichika teaches:
	A method of manufacturing a mold comprising:
	manufacturing a mold, wherein a result of a life of the mold is obtained by the method of predicting a life of a mold according to claim 3. (Kunichika, ¶ 1 this is for “estimating the thermal-fatigue lifetime of a metal mold | die”, also see ¶ 17 – “Moreover, if metal mold | die shapes (for example, curvature radius of a corner part, etc.) and service conditions (temperature of a workpiece, etc.) are changed about one metal mold | die material and a lifetime estimation is performed, it is also possible to obtain I require the relationship between a metal mold | die shape, a service condition, and lifetime.”, in regards to manufacturing see ¶ 18 – “if a metal mold | die is made”, i.e. the mold is manufactured, and the lifetime/lifetime improvement of the model “can be discovered” using the claimed technique)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128